DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 6/29/22.  
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  the term “a classification of the root canal shape” should recite “the classification” in both claims, as they depend from claim 2, which already recites the classification.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “accepting unit”, “information generation unit”, “analysis unit”, “selection unit”, “output unit” in claims 1, 17, 18, “classification specification unit” in claim 2, “length measurement unit” in claim 4, “display unit” and “sound output unit” in claim 11, “communication unit” in claim 14, “input unit” and “update processing unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, upon a review of the specification the structure corresponding to each of the “units” is indefinite and undefined (see below), and may appear to merely refer to programming on a processor (clarification is required as recited below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, 11, 13-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The terms “accepting unit”, “information generation unit”, “analysis unit”, “selection unit”, “output unit” in claims 1, 17, 18, “classification specification unit” in claim 2, “length measurement unit” in claim 4, “display unit” and “sound output unit” in claim 11, “communication unit” in claim 14, “input unit” and “update processing unit” in claim 15 are indefinite.  Specifically, the non-structural generic placeholder “unit” combined with the recited functions invoke an interpretation under 35 USC 112, F.  However, based upon a review of the specification, the particular structure of each of the “units” is indefinite.  No structure is recited, and as best understood the “units” appear to define specific programming or algorithms on CPU (20) and/or controller (11).  As such, and as specified in MPEP 2181 (IV), as the scope of the term is indefinite the terms also lack adequate written description, and as such the meets and bounds of the claim term are not defined.  As such it is impossible to ascertain what specific structures would or would not be supported by the claim terms.  See MPEP 2181 (IV).  All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 11, 3-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, amended claim 1 now recites that the information generation unit (via the analysis unit) obtains parameters of the root canal shape including curvature, change rate of diameter, change rate of a cross sectional area and change rate of the curvature.  Claim 2 additionally recites that the information generation unit (via a classification specification unit) specifies a classification of the root canal shaped based on the image.  However, it is unclear what the difference is between the parameters of the root canal shape as explained above, and a classification of the shape.  As best understood by the Examiner the parameters of the root canal shape, by definition, describe the root canal shape, and as such would encompass a classification thereof (e.g. assigning a value to any of the above parameters.  It is further unclear how claim 2 would further limit claim 1, as there do not appear sufficient details in the claimed “classification” that distinguish it from the parameters identified from claim 1.  Clarification is required.  
The terms “accepting unit”, “information generation unit”, “analysis unit”, “selection unit”, “output unit” in claims 1, 17, 18, “classification specification unit” in claim 2, “length measurement unit” in claim 4, “display unit” and “sound output unit” in claim 11, “communication unit” in claim 14, “input unit” and “update processing unit” in claim 15 are indefinite.  Specifically, the non-structural generic placeholder “unit” combined with the recited functions invoke an interpretation under 35 USC 112, F.  However, based upon a review of the specification, the particular structure of each of the “units” is indefinite.  No structure is recited, and as best understood the “units” appear to define specific programming or algorithms on CPU (20) and/or controller (11).  Clarification is required.  If such is the case, the Examiner suggests rewriting the claim to remove the term “unit” instead reciting a processor configured to generate…obtain…select…output, etc.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 as not being within one of the four categories. Claim 16 is directed to: “A medium having a program recorded thereon”. However, the claim does not specify that the medium is non-transitory. Similarly, the specification does not exclude transitory medium as described on page 46, paragraph 1 of the specification (e.g. “for example” and “is not limited thereto”), encompassing the use of transitory medium. Consequently the claimed broadest reasonable interpretation of “a medium having a program recorded thereon” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. As discussed in MPEP 2106.03 II. “When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.” Therefore, claim 16 is rejected under 101.  In order to overcome the instant rejection, the claim should be amended to specify that that medium is “non-transitory”.
Claims 1-2, 4, 6-7, 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a root canal treatment support apparatus comprising “an accepting unit”, “an information generation unit”, “an analysis unit”, “a selection unit” and “an output unit” configured to accept and analyze and image, obtain parameters of the root canal shape based on the image, select treatment information from a memory based on the measured parameters and output the results (e.g. an example of “organizing human activity” or a “mental process” since all analysis could be done mentally by a practitioner). This judicial exception is not integrated into a practical application because no additional elements are recited which would integrate the exception into a practical application, and no practical application is recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited.  Claims 2, 4, 6-7 and 11-15 do not remedy the deficiencies of claim 1 and are additionally rejected based on their dependency thereon.  
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a medium having a program comprising “accepting an image”, “generating information”, “obtaining parameters”, “selecting information” and “outputting the information” configured to accept and analyze an image, obtain parameters of the root canal shape based on the image, select treatment information from a memory based on the measured parameters and output the results (e.g. an example of “organizing human activity” or a “mental process” since all analysis could be done mentally by a practitioner). This judicial exception is not integrated into a practical application because no additional elements are recited which would integrate the exception into a practical application, and no practical application is recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a root canal treatment support apparatus comprising “an accepting unit”, “an information generation unit”, “an analysis unit”, “a selection unit” and “an output unit” configured to accept and analyze and image, obtain parameters of the root canal shape based on the image, select treatment information from a memory based on the measured parameters and output the results (e.g. an example of “organizing human activity” or a “mental process” since all analysis could be done mentally by a practitioner). This judicial exception is not integrated into a practical application because the additional elements recited (e.g. “the handpiece”, “drive unit” and “controller” making up the treatment apparatus, do not link the abstract idea to a practical application thereof (e.g. the claim does not recite that the treatment apparatus performs therapy, or operates based on the output). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited root canal treatment apparatus is merely an old and well known generic dental drill which does not make a contribution over the prior art (see Heraud below).    The instant case appears to be a situation of “generally linking the use of the judicial exception to a particular technological environment” which has been held to not integrate the exception or amount to significantly more thereto.  
Note: Regarding claim 18 the claimed invention is directed to an abstract idea, but which is integrated into a practical application. The claim(s) recite(s) a root canal treatment support system comprising a treatment support apparatus comprising “an accepting unit”, “an information generation unit”, “an analysis unit”, “a selection unit” and “an output unit” configured to accept and analyze and image, obtain parameters of the root canal shape based on the image, select treatment information from a memory based on the measured parameters and output the results (e.g. an example of “organizing human activity” or a “mental process” since all analysis could be done mentally by a practitioner; e.g. the abstract idea) and a treatment apparatus comprising a drill. This judicial exception is integrated into a practical application because the claim requires that the controller of the treatment apparatus (drill) is configured to control the drive unit to drive the cutting tool based on the information output from the output unit (e.g. control the drill operation based on the analysis performed).  Thus claim 18 is eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6-7, 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lierde et al (US 2013/0171580 A1) in view of Cora et al (US 2018/0092708 A1).
Regarding claim 1, Van Lierde et al discloses a root canal treatment support apparatus (150) for providing information (e.g. shape of root/shape of file to be used therewith; width and length of root, see citations below) that can be used for root canal treatment, the root canal treatment support apparatus comprising: an accepting unit configured to accept an image obtained by imaging a root canal of a tooth (e.g. programming to accept image for processing, see abstract, [0014]-[0016], [0018], [0032]-[0033], [0037], [0081] and citations below); an information generation unit configured to generate information related to root canal treatment suitable to a root canal shape based on the image accepted by the accepting unit (e.g. programming to determine shape of root/shape of file to be used therewith; width and length of root; see [0021]-[0023], [0034], [0038], [0039], [0056]-[0058], [0061], [0075], and citations above and below), wherein the information generation unit includes: an analysis unit configured to obtain parameters of the root canal shape by analyzing the image accepted by the accepting unit (e.g. programming which forms 3D model from image, allowing the parameters to be obtained therefrom, see below), a memory in which the information related to root canal treatment is stored for each of the parameters of the shape (e.g. templates of files to be used based on the parameter (shape)); and a selection unit configured to select the information related to root canal treatment from the memory that corresponds to the measured parameters of the shape obtained in the analysis unit (programming which selects the tool, see [0057]); and an output unit configured to output the information generated by the information generation unit (e.g. programming which outputs data/signals to monitor, GUI or other display; see [0016], [0063]-[0064], [0066] and citations above), wherein the information related to root canal treatment includes type information about a cutting tool used in a root canal treatment apparatus suitable to treatment for parameters of the root canal shape (in the classification specified by the classification specification unit; e.g. type information about a cutting tool used in an root canal apparatus; e.g. selected tool, outputted to display, see citations above, [0056]-[0057], emphasis added); and the parameters of the root canal shape includes at least one of a curvature of the root canal, a change rate of the diameter of the root canal relative to a longitudinal direction of the tooth, a change rate of a cross sectional area of the root canal, and a change rate of the curvature of the root canal (see citations above, emphasis added to [0056]-[0058] and [0071]).  The Examiner notes that in the apparatus of Van Lierde, the programming/computer is configured to generate information in the form of a suggestion regarding a type of cutting tool used in the apparatus based on the geometric characterization (e.g. 3D length and width) of the root canal (see [0057]).  Further, the Examiner further notes that all root canals have some measure of curvature to them (even if 0) and as such, selecting a tool based on a geometric characterization of the root canal based on the 3D length and width, comprises selecting the tool based on a curvature of the canal.  Still further, at [0058] and [0071] Van Lierde describes analyzing the 3D shape of the canal via slices (similar to a CT or MRI) along the length thereof, and as such, a change rate of the cross sectional area, curvature and/or diameter” is also considered by the processor in the choosing of the instrument, at the very least merely by presenting the size and shape and data thereof for each of the slices, which would change from one slice to the next along the length of the canal.  See also [0010], [0014], [0020]-[0023], [0039], [0056]-[0058] and [0070]).
  Van Lierde further discloses wherein the information generation unit further includes a classification specification unit configured to specify a classification of the root canal shape based on the image accepted by the accepting unit (e.g. programming which classifies shape of root based on tool fitting therewith, see citations above regarding information generation unit), the memory further stores the information related to root canal treatment for each classification of the root canal shape (e.g. programming/information regarding each tool corresponding to each shape of canal, see [0070] and citations above), and the selection unit is further configured to select the information related to root canal treatment from the memory based on the classification specified by the classification specification unit (e.g. programming which chooses the appropriate tool, see citations above, at least in part based on the shape data, cross sections and/or 3D line graph representing the root system, as best understood by the Examiner; per claim 2); wherein the information generation unit is configured to accept a measurement result from a root canal length measurement unit configured to electrically measure a length of a root canal (e.g. programming configured to measure the length of the canal, see [0075], [0057] and above), and to include the measurement result as one of the parameters of the root canal shape obtained in the analysis unit (length and curvature/shape are incorporated into the analysis information, see citations above; per claim 4); wherein the classification specification unit is configured to compare the image accepted by the accepting unit with an image for each type of the root canal shape stored in the memory, to specify a classification of the root canal shape (e.g. programming which compares image shape with each type of tool/root shape, to select a tool, classifying the canal based on the tool selected; see citations above; claim does not require the “image” the accepted image is compared to, to be of a canal; per claim 6); wherein the classification specification unit is configured to compare a specific parameter of the root canal shape specified from the image accepted by the accepting unit (e.g. length, width, cross section and/or curvature) with a parameter of the root canal shape in each classification stored in the memory (e.g. each corresponding tool shape or size), to specify a classification of the root canal shape (based on the tool used therewith; e.g. one tool is selected; see above; per claim 7); the device further comprising a display unit (e.g. display 159) or a sound output unit, wherein the output unit is configured to output the information related to root canal treatment to the display unit or the sound output unit (information is displayed on display, see citations above; per claim 11); wherein the image obtained by imaging a root canal of a tooth is a three-dimensional image and is at least one of an X-ray CT image, an ultrasonic image and an OCT image (see at least abstract, [0037] and citations above; per claim 13); and the device further comprising a communication unit for establishing a connection to a network (e.g. programming which allows communication to internet [0070]), wherein the memory is configured to update the information related to root canal treatment based on information from an external database connected to the memory through the communication unit (see [0070]; per claim 14).  Van Lierde however, does not teach wherein the information related to root canal treatment also includes drive sequences of the root canal treatment apparatus for rotatably driving the cutting tool in the root canal treatment apparatus suitable for the parameters of the root canal shape as required.
Cora et al, however, teaches a root canal treatment apparatus wherein a drive sequence for a file is selected based on a specific root canal curvature (see [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include Cora’s teaching of selecting a drive sequence based on the curvature of the canal, as such modification would allow for improved optimum file performance and efficiency and improve success of the procedure (see Cora, citations above).  
Regarding claim 16, Van Lierde et al discloses a medium having a program recorded thereon, the program being for controlling a root canal treatment support apparatus for providing information that can be used for root canal treatment (see [0032], [0066], [0081]), the program comprising: accepting an image obtained by imaging a root canal of a tooth (see citations and explanation directed to image accepting unit as in claim 1 above); generating information related to root canal treatment suitable to a root canal shape based on the accepted image (see citations and explanation directed to information generating unit as in claim 1 above) by: obtaining parameters of the root canal shape by analyzing the image accepted by the accepting unit (e.g. programming which forms 3D model from image, allowing the parameters to be obtained therefrom, see citations above regarding analysis unit), accessing a memory in which the information related to root canal treatment is stored for each of the parameters of the shape (e.g. templates of files to be used based on the parameter (shape)); and selecting the information related to root canal treatment from the memory that corresponds to the measured parameters of the shape (programming which selects the tool, see [0057]; see citations above regarding the selecting unit); and outputting the information generated (see citations and explanation directed to output unit as in claim 1 above), wherein the information related to root canal treatment includes: type information about cutting tool used in a root canal treatment apparatus suitable for the parameters of the root canal shape (in the classification specified by the classification specification unit; e.g. type information about a cutting tool used in an root canal apparatus; e.g. selected tool, outputted to display, see citations above, [0056]-[0057], emphasis added); and the parameters of the root canal shape includes at least one of a curvature of the root canal, a change rate of the diameter of the root canal relative to a longitudinal direction, a change rate of a cross sectional area of the root canal, and a change rate of the curvature of the root canal (see citations above, emphasis added to [0056]-[0058] and [0071]; see explanation above regarding claim 1).    
Van Lierde however, does not teach wherein the information related to root canal treatment also includes drive sequences of the root canal treatment apparatus for rotatably driving the cutting tool in the root canal treatment apparatus suitable for the parameters of the root canal shape as required.
Cora et al, however, teaches a root canal treatment apparatus wherein a drive sequence for a file is selected based on a specific root canal curvature (see [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include Cora’s teaching of selecting a drive sequence based on the curvature of the canal, as such modification would allow for improved optimum file performance and efficiency and improve success of the procedure (see Cora, citations above).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Lierde et al in view of Cora et al, as combined above, in view of Heraud (US 2008/0254404 A1), further in view of Carrier, Jr. et al (US 2018/0125610 A1).
Regarding claim 15, Van Lierde/Cora, as combined above discloses all the features of the claimed invention, as explained above, but does not teach an input unit configure dot receive information about a treatment result obtained by performing root canal treatment based on the information output from the unit, and an update processing unit configured to update through machine learning, the information related to root canal treatment stored in memory by using the information about the treatment result into the input unit as required.
Heraud, however, teaches a root canal treatment support apparatus (8) having an output unit (e.g. programming/hardware to output information to tool) configured to output control information about a root canal treatment apparatus suitable to treatment for a specific root canal shape in a classification specified by a classification specification unit (e.g. programming which assigns curvature coefficient), wherein the control information includes at least one of an instruction for forward or backward rotation, a stop instruction or condition, each of which is for a cutting tool, and wherein the output unit is capable of outputting the control information to the root canal treatment apparatus (see abstract, [0035], [0040], [0042], [0045]-[0060], [0062]-[0065], [0067], [0072]-[0080], [0084] and [0107]-[0110]); and an input unit configured to receive information about a treatment result obtained by performing root canal treatment based on information output from the output unit (e.g. programming that receives data indicative of treatment type and time, see [0078]-[0080], [0106]-[0110] and citations above);   and an update processing unit (e.g. programming which updates summation of work measurement and fatigue life of file) configured to update the information related to root canal treatment stored in the memory by using the information about the treatment result input into the input unit (see [0078]-[0080] and [0106]-[0110]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde/Cora to include Heraud’s input unit and update processing unit, as such modification would update information regarding a particular file used, helping to prevent improper use or breakage of the file.  It is noted that in the modified device as combined above, the information related to the root canal treatment would include both the tool type and size/shape (based on the particular root), and all driving/use parameters thereof.  Van Lierde/Cora/Heraud discloses all the features of the claimed invention but does not teach wherein the updates are achieved through machine learning as required. 
Carrier, however, teaches that dental image/information analysis for a variety of parameters/characteristics can be updated over time via machine learning (see [0033], [0106], [0147] and [0154]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde/Cora/Heraud, as combined above, to include Carrier’s use of machine learning algorithms to update analysis, as such modification would improve efficiency of the input and update processing units to easily identify applicable trends and patterns in particular instances (e.g. types of roots or particular treatments, for example).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lierde et al in view of Cora et al further in view of Heraud (US 2008/0254404 A1).
Regarding claim 17, Van Lierde/Cora, as combined above discloses a root canal treatment apparatus used for root canal treatment (see above as explained in view of claim 1), comprising the root canal treatment support apparatus according to claim 1 (see above, per claim 1), but does not teach a handpiece, a drive unit, and a controller as required.
Heraud, however, teaches a root canal treatment apparatus comprising a root canal treatment support apparatus (8), a handpiece (7) having a head at which a cutting tool (2) is held in a drivable manner (e.g. where tool is held in 7); a drive unit configured to drive the cutting tool held at the head (11); and a controller configured to control the drive unit (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde/Cora to include a synchronized controlled treatment apparatus, including a controlled drive unit and handpiece, as taught by Heraud, as such modification would allow treatment to be implemented, improve treatment success and efficiency and reduce the risk of file breakage in the canal due to uncontrolled torque or rotation for a particular file.  
Regarding claim 18, Van Lierde discloses a root canal treatment support system comprising a root canal tool (e.g. specific tool bit) and a root canal support apparatus configured to provide information that can be used for root canal treatment (see above regarding claim 1), wherein the treatment support apparatus includes an accepting unit configured to accept an image obtained by imaging a root canal of a tooth (see above regarding claim 1); an information generation unit configured to generate information related to root canal treatment suitable to a root canal shape based on the image accepted by the accepting unit (see above regarding claim 1), wherein the information generation unit includes: an analysis unit configured to obtain parameters of the root canal shape by analyzing the image accepted by the accepting unit (see above regarding claim 1), a memory in which the information related to root canal treatment is stored for each of the parameters of the root canal shape (see above regarding claim 1), and a selection unit configured to select the information related to root canal treatment from the memory that correspond to the measured parameters of the root canal shape obtained in the analysis unit (see above regarding claim 1); and an output unit configured to output the information generated by the information generation unit, and wherein the information related to root canal treatment includes type information about a cutting tool used in a root canal treatment apparatus suitable for parameters of the root canal shape (in the classification specified by the classification specification unit; e.g. type information about a cutting tool used in an root canal apparatus; e.g. selected tool, outputted to display, see citations above, [0056]-[0057], emphasis added; see above regarding claim 1); and the parameters of the root canal shape includes at least one of a curvature of the root canal, a change rate of the diameter of the root canal relative to a longitudinal direction, a change rate of a cross sectional area of the root canal, and a change rate of the curvature of the root canal (see citations above, emphasis added to [0056]-[0058] and [0071]; see explanation above regarding claim 1).  Van Lierde does not explicitly teach a root canal treatment apparatus configured to use the information from the root canal treatment support apparatus including a handpiece, a drive unit and a controller, the controller being configured to control the drive unit to drive the cutting tool based on information output from the output unit or wherein the information related to root canal treatment also includes drive sequences of the root canal treatment apparatus for rotatably driving the cutting tool in the root canal treatment apparatus suitable for the parameters of the root canal shape as required.
Cora et al, however, teaches a root canal treatment apparatus wherein a drive sequence for a file is selected based on a specific root canal curvature (see [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include Cora’s teaching of selecting a drive sequence based on the curvature of the canal, as such modification would allow for improved optimum file performance and efficiency and improve success of the procedure (see Cora, citations above).  
Heraud, however, teaches a root canal treatment system comprising a root canal treatment support apparatus (8), and a root canal treatment apparatus configured to use the information from the root canal treatment support apparatus (e.g. 7 and 2), comprising a handpiece (7) having a head at which a cutting tool (2) is held in a drivable manner (e.g. where tool is held in 7); a drive unit configured to drive the cutting tool held at the head (11); and a controller configured to control the drive unit (12), the controller being configured to control the drive unit to drive the cutting tool based on the information output from an output unit (e.g. particular parameters based on the particular file chosen, based on a number of factors, including the curvature of the root, among others, see abstract, [0035], [0040], [0042], [0045]-[0060], [0062]-[0065], [0067], [0072]-[0080], [0084] and [0107]-[0110]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde/Cora to include a synchronized controlled treatment apparatus, including a controlled drive unit and handpiece, as taught by Heraud, as such modification would allow treatment to be implemented, improve treatment success and efficiency and reduce the risk of file breakage in the canal due to uncontrolled torque or rotation for a particular file.  
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Briefly, Applicant argues that Van Lierde does not teach the newly added limitations to the claims, however the Examiner disagrees based on the interpretation explained above and the newly cited reference to Cora.  
Further, it is unclear how Applicant asserts that the Van Lierde image analysis is any different that that of the instant claims.  Both the prior art and instant claims analyze an image of the root to make the selection of the information based thereon as claimed.  Van Lierde’s analysis, although additionally using a 3D model, is still achieved by analyzing the image (e.g. it merely contains an additional step of forming a 3D digital model, but such model is from the analysis of the image).  Regarding the arguments to comparing the size and shape of the root as taught by Van Lierde to decide on specific parameters, see the specific citations referred to above, which implicitly and/or explicitly discloses the analysis (e.g. at least the observation and/or consideration) of the identified parameters as explained above.  All other arguments are based on the alleged deficiency of Van Lierde, which the Examiner addresses above.  Therefore, the arguments have been fully considered but are not persuasive, and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 9895205 teaches a similar endodontic tool which varies driving parameters based on canal or tool shape. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772